DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                             
Claims 1-14 are present for examination.                             

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                         

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                               

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                             

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-3, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2017/0242457), hereafter as Lee.                             
RE claim 1, Lee discloses that a chip on flex (see figure 1 and section [0049]; i.e., the flexible circuit board 100 mounted with IC chip 150, hence chip on flex, COF 100) comprising a flexible base provided with a first opening (see sections [0050], [0091]; i.e., the flexible circuit board 100 including a base film 190, provided with first opening 110), the flexible base comprising a bonding area provided with a plurality of metal bonding pads (see figure 3 and sections [0091], [0092], [0097], [0098]; i.e., the base film 190 comprising a bonding area provided with metal bonding pads 130a/130b, 170a/170b), on the flexible base, a spacing area with a preset range being provided between the first opening and the bonding area (see figure 3 and sections [0094], [0096], [0097]; i.e., the spacing with a preset range provided between first opening 110 and the bonding area of bonding wires 140b, for example), wherein, the flexible base is provided with a reinforcement sheet thereon, the reinforcement sheet is located on a portion of the flexible base other than the first opening, the spacing area and the bonding area (see figures 2/7 and sections [0071], [0074], [0094], [0099]; i.e., the driving circuit substrate 300 is the reinforcement sheet bonded to the flexible circuit board 100).                      
RE claim 2, Lee discloses that wherein the reinforcement sheet is provided at least along one edge of the first opening (see figure 2 and sections [0062], [0071], [0094], [0091]; i.e., the substrate 300 is the reinforcement sheet provided along one edge of the first opening 110).                     
RE claim 3, Lee discloses that wherein the reinforcement sheet is provided with a second opening, and an orthographic projection of the first opening on a plane where the reinforcement sheet is located is inside the second opening or coincides with edges of the first opening (see figure 7 and its associated depictions; i.e., the first opening 110 is seen inside the second opening 810).            

RE claim 7, Lee discloses that wherein the chip on flex further comprises a control chip which is located on a portion of the flexible base on other than the first opening, the spacing area, the bonding area and the reinforcement sheet (see section [0092]; i.e., the IC chip 150 formed on the base film 190).                              
RE claim 8, Lee discloses that wherein the reinforcement sheet is adhered and fixed to the flexible base (see sections [0071], [0091]; i.e., the substrate 300 bonded to the base film 190 of the flexible circuit board 100).                           
RE claim 10, Lee discloses that a touch assembly comprising a touch panel, wherein the touch assembly further comprises the chip on flex according to claim 1 (see sections [0046], [0047], [0049]; i.e., the touch panel 910, the touch screen comprises the chip on flex 100).                         
RE claim 11, Lee discloses that wherein the touch assembly further comprises a touch flexible circuit board which is electrically connected to a control chip on the chip on flex through a metal connection terminal on the chip on flex (see sections [0047], [0049]; i.e., the chip 150 conductively connected to the touch flexible circuit board 100).                        
RE claim 12, Lee discloses that a display device, comprising a display assembly and the touch assembly (see sections [0046], [0047], [0048]; i.e., a mobile terminal comprising display panel 900 and touch panel 910).                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0242457), hereafter as Lee.                           
RE claim 4, Lee discloses the invention substantially as claimed.                     
Lee discloses that wherein the plurality of metal bonding pads in the bonding area are arranged alone a first direction, the first opening is provided on a side away from the bonding area along a second direction, the second direction is vertical to the first direction (see figure 3; i.e., the metal pads 130/170 arranged in first direction, the opening 110 provided on a side away from the bonding area of 130//140b in a second direction vertical to the first direction).                     
However, Lee does not specifically disclose that between the first opening and the bonding area, a size range of the preset range in the first direction is equal to a size range of the flexible base in the first direction, and a size range of the preset range in the second direction is a preset width range from the bonding area.                         
The use of mathematical formulas or ranges are akin to optimizing the values of a result effective variable (i.e., a size range of the preset range in the first direction is equal to a size range of the flexible base in the first direction, and a size range of the preset range in the second direction is a preset width range from the bonding area).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                       
RE claim 5, Lee discloses the invention substantially as claimed.                      
However, Lee does not specifically disclose that wherein in the second direction, a distance between the first opening and the bonding area is larger than a width value of the preset width range.                     
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                        
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0242457), hereafter as Lee, in view of Okaue et al (US 20200335429), hereafter as Okaue.             
RE claim 9, Lee discloses the invention substantially as claimed.                       
However, Lee does not specifically disclose that wherein the reinforcement sheet is made of metal material.                          
Okaue teaches that a flexible circuit board 1 with chip 14 mounted onto it, wherein the are holes 13 on its base film 2 (see figure 5 and sections [0078], [0080]); specifically that, a metal layer formed on the front and back surfaces of the base film 2 (see section [0086]).  The motivation of Okaue is to enable a printed circuit board with a main circuit be connected by means of a chip on flex (COF) with a mounted IC chip for driving a display panel (see section [0004]).             
Lee and Okaue are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the teachings from Okaue in order to enable a printed circuit board with a main circuit be connected by means of a chip on flex (COF) with a mounted IC chip for driving a display panel.                                 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               

teach that COF 2 with chip 21 and flexible substrate layer 22, and first pads 24, second pads 25, wherein the flexible substrate has opening 32.                      
Fukai (US 2018/0164624): 
teach that flexible printed circuit board with a driver IC for driving display element of a liquid crystal display.                              
Tang (US 2019/0363103):    
teach that a chip-on-film, COF, is pressed and connected to a flexible circuit board.                      
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 



						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
January 09, 2022